Citation Nr: 1527412	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  14-06 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for hearing loss, left ear, to include as secondary to a service connected disability.

2. Entitlement to service connect for hearing loss, left ear, to include as secondary to a service connected disability.

3. Entitlement to a rating in excess of 50 percent for headaches.

4. Entitlement to a rating in excess of 10 percent for traumatic brain injury (TBI).



ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to July 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of October 2011, July 2012, June 2013, November 2013, April 2014, and September 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO).

Many of the Veteran recent statement, of which the statement in March 2015 is just one example, have indicated that the Veteran not only desires a rating in excess of 50 percent for headaches but believes the effective date of his award should be earlier than presently assigned.  Additionally, in a June 2014 statement the Veteran asserts that his diabetes has increased in severity.  The issues of entitlement to an effective date earlier than January 18, 2011 for the award of service connection for headaches and entitlement to a rating in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction, have been raised by the record in March 2015 and June 2014 statements, respectively, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for hearing loss, left ear, to include as secondary to a service-connected disability, entitlement to a rating in excess of 50 percent for headaches, and entitlement to a rating in excess of 10 percent for TBI are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. A March 1993 rating decision denied the Veteran's claim to reopen the issue of entitlement to service connection for hearing loss.  The Veteran did not file a notice of disagreement with this rating decision. 

2. Evidence received since the March 1993 rating decision is not cumulative of the evidence of record at the time of that denial as it relates to an unestablished fact necessary to substantiate the claim of service connection for left ear hearing loss, and raises a reasonable possibility of substantiating the Veteran's claim of service connection.


CONCLUSIONS OF LAW

1. The March 1993 rating decision that denied the Veteran's claim to reopen the issue of entitlement to service connection for hearing loss is final.  38 U.S.C.A. § 7105 (West 2014).

2. Evidence received since the March 1993 rating decision in connection with Veteran's claim of entitlement to service connection for left ear hearing loss is new and material; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Since the claim addressed in the analysis part has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).




Analysis

The Veteran claims entitlement to service connection for left ear hearing loss.  Prior to the denial that gave rise to this appeal; the most recent denial of the Veteran's claim for service connection for hearing loss was through a March 1993 rating decision, which denied Veteran claim to reopen the issue.  The Veteran did not file a notice of disagreement in regards to that rating decision.  Therefore, the March 1993 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the March 1993 rating decision includes VA treatment records, VA examination reports, private treatment records, and statements by the Veteran and his wife.  Significantly, the April 2014 VA audiological examination revealed a left ear hearing disability, as defined by 38 C.F.R. § 3.385, not previously shown in the record.  The Board concludes that the VA audiological examination is new and material evidence with respect to the issue of entitlement to service connection for hearing loss, left ear.  The evidence is new as it has not previously been included in the record.  The evidence is material as it relates to an unestablished fact necessary to substantiate the claim, namely evidence of the existence of a left ear hearing loss disability.  Furthermore, this evidence is not cumulative or redundant and raises a reasonable possibility of substantiating the Veteran's claim of service connection and, thus, constitutes new and material evidence.  See Shade, 24 Vet. App. at 118.  Consequently, the Veteran's claim of entitlement to service connection left ear hearing loss must be reopened.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection hearing loss, left ear, is reopened.

REMAND

The Veteran claims entitlement to service connection for left ear hearing loss, to include as secondary to service-connected disabilities.  The Veteran was most recently provided a VA audiological examination in April 2014.  In the resulting VA examination report, the VA examiner noted that "[t]he veteran reported that he served in the Army in Vietnam as an Operations Sgt and was exposed to loud noises from trucks, generators, and heavy equipment.  The veteran stated that he was injured in an explosion ... .  The veteran's service records verify that he was treated for a right occipital fragment wound while in Vietnam."  Having noted this, the VA examiner goes on to conclude "[g]iven his normal hearing sensitivity in 1971 and in 2011, there is no evidence to support hearing loss due to military noise exposure."

Establishing entitlement to service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310 (2014); see also Allen v. Brown, 7 Vet. App. 439 (1995).  The VA examiner's opinion addresses only the possibility of direct service connection based on military noise exposure.  The opinion fails to address the Veteran contention that his hearing loss is caused by or aggravated by his service-connected TBI.  

Accordingly, the Board finds the April 2014 opinion inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision"); see also 38 C.F.R. § 4.2 (2014) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  As such, an addendum opinion must be provided that addresses whether the Veteran's left ear hearing loss is caused by or aggravated beyond its normal progression by any of his service-connected conditions, including his TBI.  

Furthermore, the Veteran claims that a disability evaluation in excess of 50 percent is warranted for his service-connected headaches.  The Veteran's current rating of 50 percent pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100, pertaining to migraine headaches, is the maximum provided for under the ratings schedule.  However, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. §§ 3.321, 4.16(b).  As noted above, the Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, the Veteran has essentially put forth two bases for an extraschedular rating for headaches: (1) the maximum evaluation for migraine headaches of 50 percent contemplates "severe economic inadaptability" but he asserts that his headaches were so severe that they caused him to retire from his job and therefore result in complete economic inadaptability; and (2) his headaches cause him to get little to no sleep resulting in fatigue that is not contemplated by the ratings schedule.  

The Board is precluded by 38 C.F.R. § 3.321(b)(1) from assigning an extraschedular rating in the first instance.  Instead, the Board must refer any claim that meets the criteria for consideration of an extraschedular rating to the Under Secretary for Benefits or the Director, Compensation Service.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  Therefore, the claim for a rating in excess of 50 percent for headaches must be remanded for examination and then referred for consideration of an extraschedular rating.

Additionally, though the Veteran appears primarily concerned with the rating for his headaches some of his statement can be taken to indicate his other symptoms associated with TBI have increased since his last examination.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The Veteran is also competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Therefore, the Board finds that a new VA examination should be conducted to determine the current severity of the Veteran's service-connected TBI.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to evaluate the status of his service-connected headaches.  The claims file must be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail.

The examiner is requested to provide an opinion on the following:

(a) The February 2014 VA examination report notes "[t]he veteran states that he needs to take 'time-outs' to rest in a dark quiet place several times a day, and states that this will impact his ability to work."  If possible please provide further detail on the degree to which the Veteran's service-connected headaches impact his employability?

(b) The extent to which the Veteran's service-connected headaches cause fatigue that is not attributable to other conditions, be they service connected or not?  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2. Following completion of item (1) submit this case to the Under Secretary for Benefits or the Director, Compensation Service for consideration of an extraschedular rating under 38 C.F.R. §§ 3.321(b)(1), 4.16(b), for the service-connected headaches.

3. Schedule the Veteran for a VA examination to evaluate the status of his service-connected TBI.  The claims file must be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail.

The examiner should describe the nature and severity of all manifestations of the Veteran's service-connected TBI.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4. Return the claims file to the provider of the April 2014 VA audiological opinion, for an addendum opinion.  If unavailable, the claims file should be forwarded to another VA examiner.  If it is determined an additional examination of the Veteran is necessary, one is to be arranged.  The entire claims file must be reviewed by the examiner in conjunction with the examination.  

The examiner is requested to address the following:

(a) Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's left ear hearing loss is proximately due (caused by) to one of the Veteran's service-connected disabilities, to include service-connected TBI?

(b) If the answer to (a) is less likely than not (i.e. probability less than 50 percent), is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's left ear hearing loss has been aggravated beyond its normal progression by any of the Veteran's service-connected disabilities, to include TBI?

The term "aggravation" refers to a chronic or permanent worsening of the underlying condition, as contrasted with mere temporary or intermittent flare-ups of associated symptoms that resolve with return to the baseline level of disability.  So aggravation contemplates a permanent worsening of the condition above and beyond its natural progression.

The examiner is requested to provide a complete rationale for any opinion expressed based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

5. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


